SAUNDERS, Judge,
agrees in part, and dissents in part and assigns written reasons.
hi agree with the majority opinion affirming all aspects of Defendant’s convic*472tion. However, I disagree with the majority’s decision to vacate Defendant’s sentences.
I would affirm the trial judge in all respects. I do not agree that the trial judge exceeded his discretion in rendering sentences of 5 and 10 years respectively. The record before us suggests that Defendant has been guilty of no less than 13 different felony convictions. His versatility is remarkable. He has been convicted of simple burglary, burglary of an inhabited dwelling, forgery, possession of stolen things, bank fraud, illegal possession of firearms and a myriad of other serious crimes.
Heretofore, his crimes have not been of a violent nature. In this case however, he concocted a plan to overpower the guards and effectuate a multiple escape. The trial court was then faced with a man who continued to show contempt for law and order and who has now crossed the line from non-violent to violent felonious conduct. The trial judge is allowed great discretion in these matters. I do not feel that he has exceeded his discretion. Accordingly, I would affirm each sentence and respectfully dissent.